DETAILED ACTION
	This action is a response to the filing on 10/3/2022. Examiner acknowledges the amendments made to claims 1 and 7; the cancellation of claims 9 and 10; and the addition of claims 11-16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous prior art rejections of claims 1-6.
Applicant’s arguments with respect to claim(s) 7 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the newly added limitations specifically challenged in the argument. US 2015/0289994 (Engeberg et al., hereinafter Engeberg) addresses the newly added limitations as specified in the 103 rejection below.
Applicant’s arguments with respect to new claim(s) 11-16 have been considered but are addressed by the new prior art of US 6,451,052 (Burmeister et al., hereinafter Burmeister) as specified in the 102 rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,451,052 (Burmeister et al., hereinafter Burmeister).
In regards to claim 11, discloses several tissue supporting devices that are tubular in nature (title and abstract). Of note is figure 3 which shows a stent (an organ repositioner) made of two different shape memory materials where one of the shape memory alloys wraps around another shape memory alloy (column 5, lines 18-53). Burmeister discloses the following steps:
inserting the stent into an anatomical location (column 5, line 60-column 6, line 11); and
actuating the assembly to cause the stent to reposition the organ near the anatomical location where this is performed by heating the assembly or cooling the assembly (column 5, line 60-column 6, line 11; cooled to load and heated to body temperature to deploy). 
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209627 (Kick et al., hereinafter Kick) in view of US 2012/0065744 (Brammajyosula et al., hereinafter Brammajyosula) in view of US 2015/0289994 (Engeberg et al., hereinafter Engeberg).
In regards to claim 7, Kick discloses the steps of positioning an organ repositioner in a first configuration in a first configuration (Paragraph 60-61 of Kick discloses the insertion of the device into a lumen cavity and expanded.). Paragraph 58 discloses the heating of the organ repositioner device into a collapsed state (second configuration). Any change such as expansion or collapse of the device would naturally cause the repositioning of the organ at or near the anatomical location. However, Kick does not state that the organ repositioned device comprises an assembly of a shape memory (SM) element and a superelastic (SE) element, where the SM element is a first shape memory alloy and the SE element is a second shape memory alloy where in a first configuration or second configuration the first shape memory alloy is in a martensite phase and the second shape memory alloy is an austensite phase and does not disclose the step of sensorlessly monitoring the deformation of the organ repositioner by measuring electrical resistance in the organ repositioner device.   
In a related area, Brammajyosula discloses a control mechanism for a shape memory element (abstract). Paragraphs 9-30 describe models of resistivity and its relationship to the changes in the shape memory alloy. Resistance changes based on the transformation of the shape memory alloy are explicitly stated in paragraph 20, relationships between resistance and the transformations of the shape memory alloy are shown in paragraph 22, and changes in resistance and the power supplied to the shape memory alloy can be altered to achieve the desired function of the device (paragraph 30). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Kick to include the step of monitoring electrical resistance in the assembly as taught by Brammajyosula in order to know when the alloy transforms to its various states. 
Kick and Brammajyosula do not state that the assembly comprises two shape memory alloys. In a related area, Engeberg discloses a shape memory mechanism that uses an antagonistic actuation mechanism (title and abstract). Engeberg states that the device uses has two shape memory actuators in antagonistic coupling (flexor and extensor actuators) where one is heated to its trained austenite phase and the other allowed to cool to its martensite phase (abstract; paragraph 23), where a first configuration is the flexor activated into its austenite phase and a second configuration is where the extensor is actuated into its austenite phase. Engeberg states that the combination allows for rapid movements and overcomes the lengthy cool down requirement when using SMA actuators (abstract; paragraphs 4, 5, 7, 33, and 48). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Kick in view of Brammajyosula to include an antagonistic two shape memory alloy mechanism into the assembly as taught by Engeberg in order to allow for rapid movements.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209627 (Kick et al.) and in view of US 2012/0065744 (Brammajyosula et al.) US 2015/0289994 (Engeberg et al.) as applied to claim 7 above, in view of US 2008/0177127 (Allan et al., hereinafter Allan).
In regards to claim 8, Kick, Brammajyosula, and Engeberg disclose the limitations of claim 7. Kick discloses the device’s potential use in radiation therapy in paragraph 43. Paragraph 61 states that the device produces structures that create stable tunnels to operative sites. Kick does not state the step of administering radiation therapy.
In a related area, Allan discloses the use of a catheter with shape memory elements that are used in brachytherapy. Paragraph 83 discloses a catheter balloon that has shape memory alloys. Paragraphs 84-96 discloses the use of radiation treatment where tissues are displaced in order to achieve an asymmetric dose profile. Paragraph 3 states that radiation therapy is normally used to supplement surgical resections to target the residual tumor margins after resection. Paragraph 4 states that brachytherapy is one of the radiation therapies used where a cavity or void is left after a resection of a tumor. Paragraph 7 shows the typical procedures of inserting a catheter into an anatomical area, inflating a balloon (actuating an assembly which displaces an organ), and administering radiation therapy. Paragraphs 10, 11, 17, and 19 discloses the deployment of a radiation source in the expandable member to form asymmetric dose profiles, which decreases unnecessary radiation exposure in healthy tissues. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention include the method of Kick, Brammajyosula, and Engeberg in the administration of radiation treatment as taught by Allan in order to provide a stable tunnel for the administration or radiation therapy. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,451,052 (Burmeister et al.) as applied to claim 11 above, and further in view of US 2012/0065744 (Brammajyosula et al.).
In regards to claim 14, Burmeister discloses the limitations of claim 11 but does not state the step of monitoring actuation by measuring electrical resistance in the assembly. In a related area, Brammajyosula discloses a control mechanism for a shape memory element (abstract). Paragraphs 9-30 describe models of resistivity and its relationship to the changes in the shape memory alloy. Resistance changes based on the transformation of the shape memory alloy are explicitly stated in paragraph 20, relationships between resistance and the transformations of the shape memory alloy are shown in paragraph 22, and changes in resistance and the power supplied to the shape memory alloy can be altered to achieve the desired function of the device (paragraph 30). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Burmeister to include the step of monitoring electrical resistance in the assembly as taught by Brammajyosula in order to know when the alloy transforms to its various states. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,451,052 (Burmeister et al.) and as applied to claim 11 above, and further in view of US 2014/0268307 (Perkins et al., hereinafter Perkins).
In regards to claim 15, Burmeister discloses the limitations of claim 11 but does not state that the actuation is controlled by an artificial neural network. In a related area, Perkins discloses the use of a neural network to control a shape memory alloy device (paragraphs 30-31). Perkins states that the neural networks learn the hysteretic effects of heating and cooling, which allows for precision control of the system. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Burmeister to control the actuation with a neural network as taught by Perkins in order to learn hysteretic effects of heating and cooling and allow for precision control of the shape memory device.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,451,052 (Burmeister et al.) and as applied to claim 11 above, and further in view of US 2008/0177127 (Allan et al., hereinafter Allan).
In regards to claim 16, Burmeiser discloses the limitations of claim 11 but does not state the step of administering a radiation therapy to or nearby the anatomical location.  In a related area, Allan discloses the use of a catheter with shape memory elements that are used in brachytherapy. Paragraph 83 discloses a catheter balloon that has shape memory alloys. Paragraphs 84-96 discloses the use of radiation treatment where tissues are displaced in order to achieve an asymmetric dose profile. Paragraph 3 states that radiation therapy is normally used to supplement surgical resections to target the residual tumor margins after resection. Paragraph 4 states that brachytherapy is one of the radiation therapies used where a cavity or void is left after a resection of a tumor. Paragraph 7 shows the typical procedures of inserting a catheter into an anatomical area, inflating a balloon (actuating an assembly which displaces an organ), and administering radiation therapy. Paragraphs 10, 11, 17, and 19 discloses the deployment of a radiation source in the expandable member to form asymmetric dose profiles, which decreases unnecessary radiation exposure in healthy tissues. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention include the method of Burmeister in the administration of radiation treatment as taught by Allan in order to provide a stable tunnel for the administration or radiation therapy. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the shape memory element comprising a first shape memory alloy and the super elastic element comprising a second shape memory alloy, wherein at a first temperature the first shape memory alloy is in a martensite phase while the second shape memory alloy is in an austenite phase. 
Claims 2-6 are dependent on allowed matter from claim 1 and would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791